
	
		II
		112th CONGRESS
		2d Session
		S. 3242
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2012
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide Medicare beneficiaries coordinated care and greater choice with regard
		  to accessing hearing health services and benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Hearing Health Care
			 Enhancement Act of 2012.
		2.Enabling Medicare
			 beneficiaries to have their choice of qualified hearing health care
			 providersSection 1861(ll)(3)
			 of the Social Security Act (42 U.S.C. 1395x(ll)(3)) is amended by inserting
			 before the period at the end the following: , without regard to any
			 requirement that the individual receiving the audiology services be under the
			 care of (or referred by) a physician or other health care practitioner or that
			 such services are provided under the supervision of a physician or other health
			 care practitioner.
		3.Inclusion of
			 audiology services as medical services under Medicare part B; payment for such
			 services
			(a)In
			 GeneralSection 1861(s)(2) of the Social Security Act (42 U.S.C.
			 1395x(s)(2)) is amended—
				(1)in subparagraph
			 (EE), by striking and at the end;
				(2)in subparagraph
			 (FF), by inserting and at the end; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(GG)audiology services (as defined in
				subsection
				(ll)(3));
						.
				(b)Payment Under
			 the Physician Fee ScheduleSection 1848(j)(3) of such Act (42
			 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(GG), before
			 (3),.
			4.Construction;
			 effective date
			(a)ConstructionNothing
			 in the amendments made by this Act shall be construed to expand the scope of
			 audiology services for which payment may be made under title XVIII of the
			 Social Security Act on December 31, 2012.
			(b)Effective
			 DateThe amendments made by this Act shall take effect with
			 respect to services furnished on or after January 1, 2013.
			
